Citation Nr: 1631740	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1951 to March 1955.  The Veteran died in November 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).  As an initial matter, the appellant should be provided with VCAA notice of the specific information and evidence necessary to substantiate a claim of service connection for the cause of the Veteran's death in accordance with the provisions set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Veteran died in November 1989.  His death certificate shows that the immediate cause of death was carcinoma of lung (oat cell).  He had not established service-connection for any disability before he died.  Private treatment records document his initial diagnosis of oat cell lung cancer in June 1989, noting a then history of 25-30 pack years of smoking.

The appellant has claimed that the Veteran was exposed to asbestos in service, that this alleged exposure caused his fatal lung cancer, and that one of the Veteran's private physicians (Dr. Christian) had stated that the Veteran's oat cell lung cancer was due to his working around shipyards while in the Navy.  The appellant has also argued that the Veteran never smoked a day in his life; personal statements by his stepchildren, a church member, a friend, and a coworker submitted in July 2011 indicate that he did not smoke.  Furthermore, the appellant has contended that the Veteran's post-service occupations (in offices and at a Wal-Mart in the shipping and receiving department) would have provided little to no exposure to dangerous chemicals or materials.

The Veteran's service personnel records (SPRs) confirm that his specialty in the Navy was Seaman; that in October 1951 and March 1952, he was transferred to the United States Naval Hospital in Memphis, Tennessee for treatment [though the nature of such treatment was not noted on either occasion]; and that he served aboard the USS Randolph from June 1953 to February 1955.  VA was unsuccessful in June 2009 and July 2009 in attempting to secure his service treatment records (STRs) from the Northeast Region section (in Pittsfield, Massachusetts) of the National Archives and Records Administration (NARA).  However, NARA responded in June 2009 by advising VA to instead try to secure the records from NARA's Southeast Region section (in East Point, Georgia).  On remand, another attempt should be made to secure the Veteran's STRs from all possible sources.

In a December 2008 statement, the appellant noted: "The only medical records that can be submitted to support my claim are those from the VAMC [VA Medical Center] in Birmingham[, Alabama].  I request that you obtain those records to support my claim."  The Board notes that any outstanding VA treatment reports are constructively of record and must be secured on remand.

There are two pertinent medical opinions currently of record: (1) an August 2008 opinion from the Veteran's private physician (Dr. Christian) noting that "it is as likely as not that his [the Veteran's] type of lung cancer was a result of Asbestos exposure while serving in the Navy" (with no rationale provided); and (2) (located in Virtual VA) an August 2015 opinion by a VA physician stating "it is less likely than not (less than 50/50 probability), that the Veteran's lung cancer and subsequent death are the result of exposure to asbestos while on active duty in the military" (with rationale provided for such opinion that concedes he was a non-smoker and may have had possible exposure to asbestos in service, but noting that there is no evidence that he suffered from asbestos-induced disease "which is the development of progressive pulmonary fibrosis related to inhalation of asbestos fibers").  However, the Board cannot properly analyze these medical opinions until the development requested by this remand has been completed.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the record and take all necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing the appellant notice of the specific information and evidence necessary to substantiate a claim of service connection for the cause of the Veteran's death in accordance with the provisions set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  The AOJ should arrange for exhaustive development to secure for the record (from all possible sources, to specifically include from NARA's Southeast Region section (in East Point, Georgia) and the United States Naval Hospital in Memphis, Tennessee) the Veteran's STRs.  If the STRs are not located, the appellant should be so notified, and the scope of the search should be described for the record.

3.  The AOJ should secure for the record the complete clinical records of all VA evaluations and treatment the Veteran received for oat cell lung cancer, to specifically include his complete records from the Birmingham, Alabama VAMC.  If any such records are unavailable, the reason must be explained for the record, and the appellant must be so notified.

4.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

